Citation Nr: 1529623	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active naval service from May 1969 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his March 2009 substantive appeal, the Veteran requested a hearing before a member of the Board.  In December 2010, the Veteran was scheduled for his requested hearing, but prior to his hearing, the Veteran notified VA that he would be unable to attend the scheduled hearing.  He requested that his case be sent to the Board for review and a decision.  Therefore, the Veteran's hearing request is deemed to have been properly withdrawn.  

This case was previously before the Board in January 2013, at which time the issues on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claim on appeal are decided.  

In the January 2013 remand, the Board directed that the Veteran be afforded a VA audiology evaluation to determine the nature and etiology of his bilateral hearing loss and tinnitus.  A review of the record shows that the Veteran was afforded the directed audiology evaluation in February 2013.  At that time, the VA examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were less likely as not caused by or the result of in-service noise exposure.  In this regard, the examiner noted that the Veteran's induction and separation examination audiograms both indicated normal hearing, bilaterally, and that the service treatment records (STRs) were silent for complaints of hearing loss or tinnitus.  Further, the examiner noted that the Institute of Medicine (IOM) concluded that, based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The examiner noted that the IOM did not rule out that delayed onset might exist, but found that, because the requisite longitudinal animal and human studies had not been done, and based on current knowledge of acoustic trauma and the instantaneous rapid development of noise induced hearing loss, there was no reasonable basis for delayed onset hearing loss.

The Board finds the February 2013 VA opinion to be inadequate.  First, the examiner failed to provide a rationale for the negative opinion regarding the nature and etiology of the Veteran's tinnitus.  Further, the examiner cited to the Veteran's lack of hearing loss at separation, which has already been found to be an inadequate rationale in support of a negative opinion.  Additionally, the examiner cited to findings of the IOM which appear to be somewhat inconclusive as it was specifically noted that delayed onset hearing loss might exist.  The Board also notes that, in a February 2013 statement, the Veteran's private audiologist noted that there was a high probability that the Veteran's bilateral hearing loss and tinnitus were due to noise exposure he experienced during active service.  However, the private audiologist failed to provide a rationale for the opinion provided.  Regardless, the VA examiner did not address the opinion in the February 2013 opinion.  For those reasons, the VA opinion provided is not adequate and thus cannot serve as the basis of a denial of service connection.  

Accordingly, the Board finds that the development conducted does not adequately comply with the directives of the January 2013 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the Veteran should be afforded a new VA audiology evaluation to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  

Additionally, attempts to identify and obtain any outstanding treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified bilateral hearing loss disability and tinnitus are etiologically related to hazardous noise exposure sustained during the Veteran's active service or had their onset within one year of his separation from active service.  The rationale for all opinions expressed must be provided.

3. Confirm that the VA audiology evaluation report and medical opinions comport with this remand, and undertake any other development found to be warranted.

4.   Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

